Title: From Thomas Jefferson to United States Senate, 18 April 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States.
                            
                        Apr. 18. 1806.
                  
                        In compliance with the request of the Senate of yesterday’s date, I now communicate the entire correspondence
                            between the Ambassador of Tunis and the Secretary of State, from which the Senate will see that, the first application by
                            the Ambassador for restitution of the vessels taken in violation of blockade having been yielded to, the only remaining
                            cause of difference brought forward by him is the requisition of a present of Naval stores to secure a peace for three
                            years after which, the inference is obvious that, a renewal of the presents is to be expected to renew the prolongation of
                            peace for another term. but this demand has been pressed in verbal conferences much more explicitly and pertinaciously
                            than appears in the written correspondence. to save the delay of copying some originals are inclosed with a request that
                            they be returned.
                        
                            Th: Jefferson
                            
                            
                        
                    